F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           JAN 29 1997
                             FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

    v.                                                   No. 96-3130
                                                 (D.C. No. CIV-95-3310-SAC)
    MITCHEAL EDMONSON,                                     (D. Kan.)

                Defendant-Appellant.




                             ORDER AND JUDGMENT *



Before PORFILIO, BALDOCK, and HENRY, Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Defendant Mitcheal Edmonson, appearing pro se, appeals the district

court’s order denying his motion filed under 28 U.S.C. § 2241, construed as a

motion to vacate his sentence pursuant to 28 U.S.C. § 2255. He claims that he

was denied a fair trial because a codefendant was tried in absentia. On appeal,

defendant raises two additional issues not included in his § 2255 motion: (1) his

conviction for conspiracy was invalidated when the codefendant’s conviction was

reversed, and (2) the trial court unfairly admitted fingerprint evidence. We

decline to address those issues because they were not presented to the district

court. See United States v. Cook, 997 F.2d 1312, 1316 (10th Cir. 1993)

(arguments not raised in § 2255 motion to district court deemed waived).

      The provisions of the Antiterrorism and Effective Death Penalty Act of

1996, Pub. L. No. 104-132, 110 Stat. 1214 (Apr. 24, 1996), requiring a § 2255

motion to be filed within one year after conviction and mandating that the movant

obtain a certificate of appealability, do not apply in this case because the notice of

appeal was filed before the Act’s effective date. United States v. Lopez, 100 F.3d
113, 116 (10th Cir. 1996). When reviewing the denial of a § 2255 motion, we

review the district court’s legal rulings de novo, and its findings of fact for clear

error. United States v. Cox, 83 F.3d 336, 338 (10th Cir. 1996).

      We have carefully reviewed the district court record and the materials

submitted by the parties. Defendant’s motion to supplement the record with


                                          -2-
additional legal authority is granted; however, the legal authority cited is

inapposite because there, the two defendants were granted separate trials on the

ground that their defenses were so antagonistic as to be almost mutually

exclusive. We affirm the judgment of the district court for substantially the

reasons stated in the March 29, 1996 memorandum and order.

      The judgment of the United States District Court for the District of Kansas

is AFFIRMED. The mandate shall issue forthwith.



                                                     Entered for the Court



                                                     John C. Porfilio
                                                     Circuit Judge




                                          -3-